Citation Nr: 1310190	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  07-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for hypertension.  

In March 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and is associated with the claims folder.  

In December 2009, the Board remanded the claim for further development.  In July 2011, the claim was again remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, additional development is again necessary before final adjudication of this claim.  

The Veteran contends that his inservice military occupational specialty (MOS) as a Morse Interceptor Operator resulted in his development of hypertension.  Alternatively, he avers that he incurred the disorder as a result of his service-connected bilateral hearing loss.  

In December 2009, the Board remanded the instant claim and directed the VA examiner to provide an opinion regarding both (1) whether it is at least as likely as not that the Veteran's hypertension is related to his MOS as a Morse Interceptor Operator, and (2) whether it is at least as likely as not that his hypertension was caused or aggravated by his service-connected bilateral hearing loss.  The Veteran underwent a VA examination in June 2010, and although the examiner provided a rationale for the opinion that the Veteran's hypertension was not the result of acoustic trauma in service, he/she did not provide a cogent explanation for the conclusion that his hypertension was not caused by his service-connected bilateral hearing loss.  He/she merely explained that the Veteran's "hypertension manifested more than three decades post his time in service, and in the context of chronic pain." This statement did not sufficiently support the conclusion that his service-connected bilateral hearing loss did not cause or contribute to his hypertension.  

Thereafter, the Board again remanded the instant claim in July 2011, requesting an addendum from the examiner who performed the June 2010 examination and requested that a review of the record (private and VA treatment records), to include a statement from the Veteran's private audiologist.  It was requested that the examiner indicate whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by military service or his bilateral hearing loss and/or tinnitus.  Consideration of the opinion of the private audiologist was to be given.  

Pursuant to the Board's July 2011 remand, an August 2011 addendum was written by the VA examiner to his June 2010 examination report and opinion.  The addendum indicated that it was the examiner's opinion that the Veteran's hypertension was not caused, or aggravated by military service or service-connected disability to include bilateral hearing loss and/or tinnitus.  The examiner indicated, in pertinent part, that the private audiologist's opinion did not consider that the Veteran's hypertension manifested more than three decades after his time in service, and in the context of intervening chronic low back and neck pain, shingles, renal lithiasis and chronic testicular pain.  

Unfortunately, the examiner again did not provide a rationale on the matter of whether the Veteran's service-connected bilateral hearing loss/tinnitus aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) the Veteran's hypertension, which if found to be in the affirmative, would warrant a grant of service connection.  When an examination report (or addendum) does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review and, if not, the Board itself errs in failing to ensure compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran's claims folder should be referred to a VA examiner, who after a complete and thorough review of the claims folder, including the June 2010 VA examination report and the August 2011 VA addendum to the June 2010 VA examination report, must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was either caused, or aggravated by service or caused, or aggravated by a service-connected disability, to include service-connected bilateral hearing loss and/or tinnitus.  All pertinent evidence should be discussed, including service treatment records, post service medical evidence and the Veteran's statements/contentions in support of his claim.  The examiner, at his or her discretion, may order a second examination of the Veteran.  In such case, the claims folder must be provided to the examiner in connection with the examination and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted.  The examiner should elicit a complete history of the Veteran's noise exposure and hearing loss/tinnitus symptomatology (both during and after military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  The examiner should then provide an answer to the aforementioned question.  

If for any reason, the examiner is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record, including the Veteran's self-reported history.  

3.  After completion of the above, if the issue on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

